DETAILED ACTION
The Office Action is responsive to the communication filed on 12/8/2021.
Claims 1-15 are pending.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jason Murphy, Reg. No. 63,423, on December 21, 2021.
The application has been amended as follows: 

1. (Currently Amended) A method for manufacturing a product by a production system, the method comprising: 

checking the structural statements to determine whether a respective structural statement is provided with further detail by a respective other structural statement; 
generating multiple machining sequences for the product from the structural statements and machining statements such that a first structural statement comprising a first machining sequence is provided with further detail by a second structural statement comprising a second machining sequence; 
transmitting the first machining sequence to a first planning module and transmitting the second machining sequence to a second planning module; 
generating, by the first planning module using the first machining sequence, an action sequence; 
transmitting the action sequence output by the first planning module to the second planning module; 
generating, by the second planning module, a new action sequence that takes into consideration the action sequence output by the first planning module and the second machining sequence, such that the action sequence output by the first planning module is refined by the second planning module to generate the new action sequence; and 
[[f)]] generating and outputting control signals for controlling the production system using the new action sequence generated by the second planning module.


Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Claims 1-15
Regarding claim 1, the prior art as described in the prosecution history describes:
A method for manufacturing a product by a production system, the method comprising: 
reading in differently detailed, digital structural statements about a structure of the product or of a precursor of the product and digital machining statements about a machining process for the product or for a precursor of the product; 
checking the structural statements to determine whether a respective structural statement is provided with further detail by a respective other structural statement; 
generating multiple machining sequences for the product from the structural statements and machining statements such that a first structural statement comprising a first machining sequence is provided with further detail by a second structural statement comprising a second machining sequence; 

However, regarding claim 1, the prior art as described in the prosecution history does not describe:
transmitting the first machining sequence to a first planning module and transmitting the second machining sequence to a second planning module; 
generating, by the first planning module using the first machining sequence, an action sequence; 

generating, by the second planning module, a new action sequence that takes into consideration the action sequence output by the first planning module and the second machining sequence, such that the action sequence output by the first planning module is refined by the second planning module to generate the new action sequence; and 
generating and outputting control signals for controlling the production system using the new action sequence generated by the second planning module.

Dependent claims 2-15 depend from independent claim 1 and are allowable for the same reasons as described above.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E EVERETT whose telephone number is (571)272-2851. The examiner can normally be reached Monday-Friday 8:00 am to 5:00 pm (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher E. Everett/Primary Examiner, Art Unit 2116